            Case 8:20-cv-00953-PX Document 3 Filed 04/20/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

GRAHAM HARRY SCHIFF,                           *
Plaintiff                                      *
                                               *
v                                              *            Civil Action No. PX-20-830
                                               *
OFFICER DAVID McBAIN, et al.                   *
Defendants                                     *
                                            *******
GRAHAM HARRY SCHIFF,                           *
Plaintiff                                      *
                                               *
v                                              *            Civil Action No. PX-20-844
                                               *
MONTGOMERY COUNTY CIRCUIT                      *
COURT, et al,                                  *
Defendants
                                            *******

GRAHAM HARRY SCHIFF,                           *
Plaintiff                                      *
                                               *
v                                              *            Civil Action No. PX-20-902
                                               *
DAVID BOOTH, et al.,                           *
Defendants                                     *
                                            *******
GRAHAM HARRY SCHIFF,                           *
Plaintiff                                      *
                                               *
v                                              *            Civil Action No. PX-20-953
                                               *
DAVID BOOTH, et al.,                           *
Defendants                                     *
                                            ORDER


        For reasons stated in the foregoing Memorandum Opinion, it is this 17th day of April 2020,

by the United States District Court for the District of Maryland, hereby ordered:

       1.      In Civil Action No. PX-20-830:
        Case 8:20-cv-00953-PX Document 3 Filed 04/20/20 Page 2 of 3



            A. The Motion to Proceed in Forma Pauperis (ECF No. 2) IS GRANTED;

            B. The claims against the Montgomery County State’s Attorney’s Office and

            County Executive Marc Elrich ARE DISMISSED with prejudice.

            C. The claims against Officer McBain ARE DISMISSED without prejudice;

            D. The Complaint IS DISMISSED; and

            E. The Clerk CLOSE this case.

2.   In Civil Action No. PX-20-844:

            A. The Motion to Proceed in Forma Pauperis (ECF No. 2) IS GRANTED;

            B. The Complaint IS DISMISSED;

            C.   Plaintiff IS ASSIGNED a “first strike” pursuant to 28 U.S.C. § 1915; and

            D. The Clerk CLOSE this case.

3.   Civil Action No. PX-20-902:

            A. The Motion to Proceed in Forma Pauperis (ECF No. 2) IS GRANTED;

            B. The Complaint IS DISMISSED;

            C. Plaintiff IS ASSIGNED a “second strike” pursuant to 28 U.S.C. § 1915; and

            D. The Clerk CLOSE this case.

4.   In Civil Action No. PX-20-953:

            A. The Motion to Proceed in Forma Pauperis (ECF No. 2) IS GRANTED;

            B. The Complaint IS DISMISSED;

            C. Plaintiff IS ASSIGNED a “third strike” pursuant to 28 U.S.C. § 1915; and

            D. The Clerk CLOSE this case.

4.   The Clerk SHALL FLAG a strike on the dockets for Civil Action Nos. PX 20-844, PX-

     20-902, and PX-20-953;



                                            2
         Case 8:20-cv-00953-PX Document 3 Filed 04/20/20 Page 3 of 3



5.   Plaintiff is barred from filing a complaint in forma pauperis unless he states a claim

     indicating that he is in imminent danger of physical harm; and

6.   The Clerk SHALL SEND a copy of this Order and the foregoing Memorandum Opinion

     to Plaintiff.




                                                           /S/
                                           Paula Xinis
                                           United States District Judge




                                              3
